               Case 2:19-cv-05129-CDJ Document 6 Filed 10/27/20 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAM KAZRAN,                                               :
     Plaintiff,                                           :
                                                          :                  CIVIL ACTION
          v.                                              :                  NO. 19-5129
                                                          :
STEVE SILVERIO, et al.,                                   :
     Defendants.                                          :
                                              MEMORANDUM
JONES, II J.                                                                     October 26, 2020
I.        INTRODUCTION
          Plaintiff Sam Kazran (“Plaintiff”) originally filed this breach of contract action in the

Circuit Court of the 4th Circuit of Florida. Defendants Steven Silverio and Devon Auto, LLC

(collectively, the “Defendants”) removed the case to this Court pursuant to 28 U.S.C. § 1441,

asserting diversity jurisdiction under 28 U.S.C. § 1332. See Notice of Removal (“Removal”), ECF

No. 1). Thereafter, Plaintiff filed the instant Motion to Remand (ECF No. 2) based on the 30-day

limitations period of 28 U.S.C. § 1446(b). The Court has carefully considered the Parties’

submissions and decides the matter without oral argument.1 For the reasons set forth herein,

Plaintiff’s Motion to Remand is granted.

II.       FACTUAL BACKGROUND
          This lawsuit arises out of an alleged breach of contract between Plaintiff and Defendants.

In 2005, Defendant Silverio moved from Florida to Pennsylvania and purchased interest in a retail

motor vehicle business known today as Devon Auto, LLC. (See Removal, Ex. A at 2 (copy of

original state court complaint)). In December of 2017, Defendant Silverio invited Plaintiff to join

the organization. (Removal, Ex. A at 2). Defendant Silverio allegedly offered Plaintiff a 25%




1
    See Fed. R. Civ. P. 78(b); L. Civ. R. 78.1(b).


                                                     Page 1 of 9
          Case 2:19-cv-05129-CDJ Document 6 Filed 10/27/20 Page 2 of 9




interest in the company in exchange for his services. (Removal, Ex. A at 2). In January of 2018,

Plaintiff became an employee of Defendant Devon. (Removal, Ex. A at 3).

       In April of that year, Defendant allegedly advised Plaintiff he would not agree to give 25%

interest in Defendant Devon but offered Plaintiff a 50% partnership if Plaintiff agreed to purchase

another dealership in New Jersey. (Removal, Ex. A at 3). Plaintiff claims that each Party

submitted $50,000 as a cash deposit for the business and that Defendant Silverio took Plaintiff’s

deposit of $50,000 after the Parties subsequently agreed to cancel. (Removal, Ex. A at 3-4).

Further, Plaintiff claims that Defendant Devon failed to pay Plaintiff wages and agreed to expenses

totaling another $58,470, as well as to the cancellation of his required health insurance coverage.

(Removal, Ex. A at 4).

III.   PROCEDURAL HISTORY
       On June 23, 2019, Plaintiff initiated the current action against Defendants in the Circuit

Court of the 4th Circuit of Florida. (See Mot. Remand, Ex. A (copy of the original state court

complaint)). On July 1, 2019, Plaintiff’s attorney sent Defendants’ counsel a copy of the Summons

and Complaint, as well as the proposed Notice of Commencement and request for waiver of

Service of Process. (See Mot. Remand, Ex. B (copy of email dated July 1, 2019)). On July 29,

2019, Plaintiff mailed Defendants directly with a Notice of Lawsuit, Request for Waiver of

Service, and the Complaint, which arrived on August 2, 2019. (See Mot. Remand, Ex. C (copy of

Notice of Commencement of Lawsuit to each Defendant, together with the mailing receipt and

online proof of delivery)). Then, on October 15, 2019, Plaintiff formally served Defendants. (See

Mot. Remand, Ex. D (copy of Statements of Service upon each Defendant)).

       On November 1, 2019, Defendants filed to remove the case from the Circuit Court of the

4th Circuit of Florida to the District Court for the Eastern District of Pennsylvania based on

diversity jurisdiction; further, Defendants explained that they removed the case to the Eastern


                                           Page 2 of 9
          Case 2:19-cv-05129-CDJ Document 6 Filed 10/27/20 Page 3 of 9




District, rather than to the Middle District of Florida, because the Florida courts lacked personal

jurisdiction over them. (See Removal 1-4).

       Thereafter, Plaintiff filed the instant Motion to Remand (ECF No. 2) on November 29,

2019. In the Motion, Plaintiff claims that Defendants did not file for removal within the 30-day

requirement because Defendants received the Complaint in July. (Mot. Remand 4-5). Plaintiff

further argues that personal jurisdiction is established in Florida by several car sales in the state

from Defendants. (Mot. Remand 5).

       Defendants then filed a response opposing Plaintiff’s Motion on December 19, 2019,

adding a letter on January 28, 2020. (See Defendants’ Response in Opposition to Plaintiff’s

Motion to Remand (“Defs.’ Resp. Opp’n”), ECF No. 5). Therein, Defendants argue that removal

was proper because the requirements for diversity jurisdiction were met. (Defs.’ Resp. Opp’n 6).

Further, Florida courts could not establish personal jurisdiction over them as Defendants conduct

no business in Florida, own real estate, nor own any other businesses in the state. (Defs.’ Resp.

Opp’n 7). Furthermore, Defendants argue that pursuant to 28 U.S.C. § 1446(C)(3) [sic] that the

case became removable 30 days after service, as that is when they could ascertain whether the case

was removable. (Defs.’ Resp. Opp’n 8). Finally, in the additional letter, Defendants request that

the Court dismiss the Motion to Remand due to Plaintiff’s counsel—who is unbarred in the

Commonwealth of Pennsylvania—allegedly writing Plaintiff’s Motion for him, which would

violate Rule 5.5 of the Rules of Professional Conduct, as well as Local Rule of Civil Procedure

83.5.2(b). (Defs.’ Resp. Opp’n 2). Defendants argue that “it is also clear that a pro se litigant did

not write this motion . . .” and that Plaintiff’s counsel’s signature and name on the Motion, along

with his service of the Motion to Defendants, prove that he wrote it, not Plaintiff. (Defs.’ Resp.

Opp’n 2). This matter is now ripe for review.




                                            Page 3 of 9
           Case 2:19-cv-05129-CDJ Document 6 Filed 10/27/20 Page 4 of 9




IV.    STANDARD OF REVIEW
       “Except as otherwise expressly provided by Act of Congress, any civil action brought in

state court of which the district courts of the United States have original jurisdiction, may be

removed by the defendant . . . to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441. District courts “have

original jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different States.” 28

U.S.C. § 1332(a). Corporations are citizens of their State or State(s) of incorporation and the State

where its principal place of business is located. 28 U.S.C. § 1332(c)(1).

       The Federal Courts Jurisdiction and Venue Clarification Act of 2011, H.R. 394, P.L. 112-

63, standardized how courts evaluate the amount in controversy requirement for removal actions.2

This provision, codified at 28 U.S.C. § 1446(c)(2), states the “sum demanded in good faith in the

initial pleading shall be deemed to be the amount in controversy.” 28 U.S.C. § 1446(c)(2).3 If the

initial pleading seeks “nonmonetary relief” or “the State practice does not permit demand for a

specific sum or permits recovery of damages in excess of the amount demanded,” then “removal

of the action is proper . . . if the district court finds, by a preponderance of the evidence, that the

amount in controversy exceeds [$75,000].” Id. (emphasis added). Pennsylvania Rules of Civil

Procedure state that “[a]ny pleading demanding relief for unliquidated damages shall not claim

any specific sum.” Pa. R. Civ. P. 1021(b). Therefore, Plaintiff’s failure to demand a specific sum

falls within the exception provided in 28 U.S.C. § 1446(c)(2)(A)(ii), and Defendant must establish

by a preponderance of the evidence that the amount in controversy exceeds $75,000. 28 U.S.C.


2
  See Heffner v. LifeStar Response of N.J., No. 13-0194, 2013 WL 5416164, at *10 (E.D. Pa. Sept. 13,
2013) (discussing the Federal Courts Jurisdiction and Venue Clarification Act); Frank Bryan, Inc. v. CSX
Transp., Inc., No. 13-363, 2013 WL 16224886, at *5 (W.D. Pa. Apr. 15, 2013) (same).
3
  The provision applies to all cases filed after January 6, 2012.


                                             Page 4 of 9
            Case 2:19-cv-05129-CDJ Document 6 Filed 10/27/20 Page 5 of 9




§ 1446(c)(2). In doing so, a defendant must be mindful that “estimations of the amounts

recoverable must be realistic. The inquiry should be objective and not based on fanciful, ‘pie-in-

the-sky,’ or simply wishful amounts [].” Samuel-Bassett v. KIA Motors America, Inc., 357 F.3d

392, 403 (3d Cir. 2004).

       “The party asserting jurisdiction bears the burden of showing that at all stages of the

litigation the case is properly before the federal court.” Samuel-Bassett, 357 F.3d at 396 (citing

Packard v. Provident Nat’l Bank, 994 F.2d 1039, 1045 (3d Cir. 1993)). “If at any time before final

judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

remanded.” 28 U.S.C. § 1447(c).

V.     DISCUSSION
       A.     Remand is proper because Defendants failed to file a timely removal.

       In the Motion to Remand, Plaintiff claims that, because Defendants were delivered the

Complaint on August 2, 2019, they should have filed for removal by September 1, 2019. (Mot.

Remand 4). In Defendants’ response, they do not deny they received the Complaint on August 2,

2019. Instead, Defendants claim interprets 28 U.S.C. § 1446(b)(3) to mean that removal is proper

30 days after they could ascertain it to be removable, and that they could not ascertain it to be

removable until October 16, 2019. (Defs.’ Resp. Opp’n 7-8).

       28 U.S.C.A. § 1446(b)(3) reads as follows: “[E]xcept as provided in subsection (c), if the

case stated by the initial pleading is not removable, a notice of removal may be filed within 30

days after receipt by the defendant . . . a copy of an amended pleading . . . from which it may first

be ascertained that the case is one which is or has become removable.” 28 U.S.C.A. § 1446(b)(3)

(emphasis added). Thus, 28 U.S.C.A. § 1446(b)(3) applies where a plaintiff has amended a case

that could not be removed to make it removable; it does not mean whenever one subjectively

realizes a case could be removed, they then have an additional 30 days to remove it. Plaintiff never


                                            Page 5 of 9
          Case 2:19-cv-05129-CDJ Document 6 Filed 10/27/20 Page 6 of 9




amended his Complaint; the initial complaint was one that was removable. Thus, 28 U.S.C.A. §

1446(b)(3) is inapplicable.

       If a case was initially removable, then § 1446(b)(1) applies. “[T]he notice of removal of a

civil action or proceeding shall be filed within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading[.]” 28 U.S.C.A. § 1446(b)(1). Thus, the

question is not about when Defendants subjectively knew the case was removable, but rather, about

when Defendants received the Complaint.

       A writ of summons alone cannot be the initial pleading that triggers the 30-day period for

removal. Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 223 (3d Cir. 2005); see also Lane v. CBS

Broad. Inc., No. 08-CV-0777, 2008 WL 910000, at *5 (E.D. Pa. Apr. 2, 2008) (stating that a “writ

of summons alone” refers to a writ of summons not served with a complaint). Instead, the “initial

pleading” required by the statute is a copy of the complaint. Id. However, the relevant language,

“receipt by the defendant, through service or otherwise,” clearly does not require service. Maglio

v. F.W. Woolworth Co., 542 F. Supp. 39, 41 (E.D. Pa. 1982). The time for removal commences

when an agent of the corporation receives the complaint. Id. The burden of proof is on the

removing party to establish that it complied with the statute’s requirements. Blow v. Liberty

Travel, Inc., 550 F. Supp. 375 (E.D. Pa. 1982). Furthermore, “it is well settled that removal statutes

are to be strictly construed against removal, and all doubts should be resolved in favor of remand.”

Steel Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987).

       In the present case, Plaintiff includes evidence that he mailed the Complaint to Defendants

directly with his Notice of Lawsuit and a Request for Waiver of Service of Process, which arrived

on August 2, 2019. (See Mot. Remand, Ex. C). Defendants do not claim they were not in

possession of the Complaint on that day; instead, Defendants claim that removal was proper 30




                                             Page 6 of 9
            Case 2:19-cv-05129-CDJ Document 6 Filed 10/27/20 Page 7 of 9




days after formal service of process on October 16, 2019, because this was when Defendants could

ascertain whether the case was removable. (Defs.’ Resp. Opp’n 5; Notice of Removal 4-5). As

precedent shows, formal service is not when the 30-day period commences, but when the

defendant is in possession of the complaint. Defendants have not offered evidence to suggest they

were not in possession of the Complaint on August 2, 2019, as Plaintiff’s evidence submits.

Therefore, Defendants should have filed for removal by September 1, 2019. Accordingly,

Defendants have failed to meet their burden of proof that they complied with the statute’s

requirements.

       Even if the Florida state courts do not have personal jurisdiction over Defendants as they

argue, a delay of the 30-day requirement is sufficient grounds to remand the case to state court.

Typh, Inc. v. Typhoon Fence of Pennsylvania, Inc., 461 F. Supp. 994, 996 (E.D. Pa. 1978). As

such, the argument that Florida courts lack personal jurisdiction over Defendants is moot, and this

case shall be remanded.

       B.     Defendants’ request that the Motion to Remand be dismissed because of the
              alleged conduct of an unauthorized attorney is denied.

       Defendants allege that Plaintiff’s counsel, Mr. Demetriou (“Counsel”), authored the instant

Motion to Remand—not Plaintiff proceeding pro se—which violates Rule 5.5 of the Rules of

Professional Conduct and Local Rule of Civil Procedure 83.5.2(b). (Defs.’ Resp. Opp’n 2).

Plaintiff admits that Counsel is not authorized to practice in this jurisdiction but contends that he,

himself, is proceeding pro se. (Mot. Remand 1-2). Defendants state “it is clear that a pro se

litigant did not write this motion, as it was served by counsel to Defendants’ counsel . . . and had

been discussed by both counsel prior to filing of same.” (Defs.’ Resp. Opp’n 1). Moreover,

Defendants claim that Counsel’s signature and name on the Motion further prove his involvement

in its drafting. (Defs.’ Resp. Opp’n 1).



                                             Page 7 of 9
          Case 2:19-cv-05129-CDJ Document 6 Filed 10/27/20 Page 8 of 9




       Rule 83.5.2(b) of the Local Rules of Civil Procedure states that “[A]n attorney who is not

a member of the bar of this Court shall not actively participate in the conduct of any trial or pre-

trial or post-trial proceeding before this Court[.]” Pa. R. Civ. P. 83.5.2. Similarly, Rule 5.5 of

Pennsylvania’s Rules of Professional Conduct states that a lawyer from another jurisdiction who

is not suspended in any other jurisdiction may only provide legal services on a temporary basis in

several narrow situations. Pa. Rules of Pro. Conduct r. 5.5.

       “Federal courts have inherent authority to supervise the conduct of attorneys appearing

before them.” Jordan v. Phila. Hous. Authority, 337 F. Supp. 2d 666, 671 (E.D. Pa. 2004). In

analyzing an attorney’s conduct pursuant to Rule 83.5.2,4 the Court in Gsell v. Rubin & Yates

provided a five-factor test to determine whether an attorney is taking an “active role” in the case.

Gsell v. Rubin & Yates, 41 F. Supp. 3d 443, 450 (E.D. Pa. 2014). The factors are: whether the

attorney: (1) refrained from direct client contact; (2) refrained from contact with opposing counsel;

(3) did not sign or draft substantial portions of pleadings, especially the complaint; (4) restricted

his participation in the case to reviewing motions, drafting internal memos, and advising lead

counsel, such that his work was supervised by, and ultimately “filtered through” the lead counsel;

and (5) recorded only a modest number of hours on a case, relative to lead counsel and other

admitted attorneys working on a case. Id. In that case, the Court found the following: (i) the

attorney was the only counsel of the plaintiff; (ii) the defendant dropped out early, so factor two

did not weigh for or against him; (iii) the plaintiff’s submissions referred to the attorney as the

plaintiff’s counsel; (iv) the plaintiff’s attorney did several acts including organizing the facts of

the case and composing most of the materials submitted to the court (including the complaint); and

(v) the plaintiff’s attorney recorded 86% of the hours on the case. Id. at 450-51. Together, the


4
 The Court stated that the analysis for PRCP 5.5 appears to be the same. Gsell v. Rubin & Yates, 41 F.
Supp. 3d 443, 447 n.4 (E.D. Pa. 2014).


                                             Page 8 of 9
           Case 2:19-cv-05129-CDJ Document 6 Filed 10/27/20 Page 9 of 9




factors showed that the attorney in question had taken an active role in the case, violating Rule

83.5.2. Id.

       Turning to the present case, factors one and two weigh heavily against Plaintiff. Counsel

is the only attorney to work with Plaintiff, and Counsel is contacting opposing counsel to discuss

the Motion to Remand and for purposes of service. Further, factor three weighs heavily against

Plaintiff in that the caption of Plaintiff’s Motion refers to Counsel as his attorney in this case.

       However, Defendants have not shown that Counsel “composed most of the materials” by

authoring the Motion to Remand. The caption above the Motion is not dispositive of whether

Counsel wrote the Motion. Further, Counsel’s signature at the bottom of the Motion only certified

that he mailed a copy of the Motion to Remand to Defendants’ counsel—not that he wrote the

Motion. (Mot. Remand 6). This is also not evidence that Counsel authored the Motion to Remand

either. More is needed than just the assumption that a pro se litigant “clearly” did not write a

document. Thus, the fourth factor has not been proven. Likewise, the fifth factor has also not

been proven. As the Court will not assume Counsel authored this Motion, the Court can see no

potential imbalance between Plaintiff’s work in drafting the Motion and Counsel’s work in serving

Defendants and advising Plaintiff in his drafting. Therefore, two significant factors of the Gsell

test are not established. Accordingly, Defendants’ request for the Court to reject Plaintiff’s Motion

to Remand and mark the Notice of Removal as unopposed must be denied.

VI.    CONCLUSION
       For the foregoing reasons, Plaintiff’s Motion to Remand is granted. An appropriate Order

follows.

                                                               BY THE COURT:


                                                               /s/ C. Darnell Jones, II
                                                               C. DARNELL JONES, II            J.


                                             Page 9 of 9
